SCOTT, J.
There is no evidence whatever that the defendant railroad company ever received the plaintiff’s trunk. The evidence is that it was delivered to. the New Jersey Central Railroad. There is nothing upon which to predicate a finding that in receiving the trunk the latter company acted as agent for the Baltimore & Ohio Company. What does appear is that the New Jersey Central Road maintains a baggage office at which the trunk was received, and that it issues tickets to points on the line of the Baltimore & Ohio Road. It appears to be a connecting road. No special contract or partnership is shown between the two railroads under which one is answerable for the default of the other. As the evidence stands, it is the New Jersey Central Road which received plaintiff’s trunk, and which is responsible, if any -one is.
The judgment must be reversed and a new trial granted, with costs to .appellant to abide the event. . All concur.